         Case: 4:19-cr-00290-AGF Doc. #: 49 Filed: 02/06/20 Page: 1 of 8 PageID #: 89



                                 UNITED STATES DISTRICT COURT                           FILED
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION                              FEB - 6 2020
                                                                                    U S. DISTRICT COURT
uNITED STATES OF AMERICA,                            )                            EASTERN DISTRICT OF MO
                                                     )                                    ST.LOUIS
                    Plaintiff,                       )
                                                     )
v.                                                   ) No. Sl-4:19 CR 290. AGF PLC
                                                     )
                                                     )
JUSTIN McGEE,                                        )
                                                     )
                    Defendant.                       )

                                      SUPERSEDING INFORMATION

                                                  COUNT ONE

            The Grand Jury charges that:

           On or about September 12, 2018, in the County of St. Louis, within the Eastern District of



                                            JUSTIN McGEE,

did- obstruct, delay, and
                       .  affect commerce or the movement of any article and commodity in

cohunerce or attempt to do so by robbery of Cricket Wireless, 10006 West Florissant, a
     i
commercial establishment engaged in interstate or foreign commerce and in the business of buying
     !
and selling articles and commodities that have been previously transported in interstate or foreign

commerce.

           In violation of and punishable by Title 18, United States Code Section 1951(a).

                                              COUNT TWO

           The Grand Jury further charges that:

           On or about September 12, 2018, in the County of St. Louis, within the Eastern District of

Missouri,
                       Case: 4:19-cr-00290-AGF Doc. #: 49 Filed: 02/06/20 Page: 2 of 8 PageID #: 90



                                                           JUSTIN McGEE,

           did knowingly possess and brandish a firearm in furtherance of the crime of violence, named i?

           Count One.

                         In violation of and punishable under Title 18, United States Code Section 924(c)(1 ).

                                                                COUNT THREE

                         The Grand Jury further charges that:

                         On or about October 10, 2018, in the County of St. Louis, within the Eastern District of

           Missouri,
                I
                I                                          JUSTIN McGEE,

           d+ obstruct, delay, and affect commerce or the movement of any article and commodity in

1:         cobmerce or attempt to do so by robbery of Gamestop, 1821 Maplewood Commons, a commercial

!f '
       i ] 'ablishment engaged in interstate or foreign commerce and in the business of buying and selling

 11    ·    ,   ,icles and commodities that have been previously transported in interstate or foreign commerce.
  ·1   '    l   ·.1.
;! ;
 ~ :
:1.1   !                 In violation of and punishable by Title 18, United States Code Section 1951(a).

                                                            COUNT FOUR

            ;,           The Grand Jury further charges that:
            }'!

            :}l
                ,        On or about October 10, 2018, in the County of St. Louis, within the Eastern District of

           Missouri,

                                                           JUSTIN McGEE,

           dia knowingly possess and brandish a firearm in furtherance of the crime of violence, named in

           Count Three.

                         In violation of and punishable under Title 18, United States Code Section 924(c)(1 ).
      Case: 4:19-cr-00290-AGF Doc. #: 49 Filed: 02/06/20 Page: 3 of 8 PageID #: 91



                                               COUNT FIVE

        The Grand Jury further charges that:

        On or about October 12, 2018, in the County of St. Louis, within the Eastern District of

Missouri,
  I
  i
  I
                                          JUSTIN McGEE,

did obstruct, delay, and affect commerce or the movement of any article and commodity in
  I
commerce or attempt to do so by robbery of T-Mobile, 238 N. Highway 67, a commercial

establishment engaged in interstate or foreign commerce and in the business of buying and selling

articles and commodities that have been previously transported in interstate or foreign commerce.

        In violation of and punishable by Title 18, United States Code Section 1951(a).

                                                COUNT SIX

        The Grand Jury further charges that:

        On or about October 17, 2018, in the City of St. Louis, within the Eastern District of

Missouri,

                                          JUSTIN McGEE,

did obstruct, delay, and affect commerce or the movement of any article and commodity in

commerce or attempt to do so by robbery of Gamestop, 3702 S. Kingshighway Blvd., a commercial

establishment engaged in interstate or foreign commerce and in the business of buying and selling

articles and commodities that have been previously transported in interstate or foreign commerce.

              In violation of and punishable by Title 18, United States Code Section 195l(a).

                                               COUNT SEVEN

        The Grand Jury further charges that:
      Case: 4:19-cr-00290-AGF Doc. #: 49 Filed: 02/06/20 Page: 4 of 8 PageID #: 92



        On or about October 19, 2018, in the County of St. Louis, within the Eastern District of

Missouri,

                                         JUSTIN McGEE,

did obstruct, delay, and affect commerce or the movement of any article and commodity in

coFerce or attempt to do so by robbery of Boost Mobile, 7222 Manchester Road, a commercial
  i
establishment engaged in interstate or foreign commerce and in the business of buying and selling

articles and commodities that have been previously transported in interstate or foreign commerce.

         In violation of and punishable by Title 18, United States Code Section 1951(a).

                                               COUNT EIGHT

        The Grand Jury further charges that:

        On or about November 23, 2018, in the City of St. Louis, within the Eastern District of

Missouri,

                                         JUSTIN McGEE,

did obstruct, delay, and affect commerce or the movement of any article and commodity in

commerce or attempt to do so by robbery of Smoothie King, 4475 Forest Park Ave., a commercial

establishment engaged in interstate or foreign commerce and in the business of buying and selling

articles and commodities that have been previously transported in interstate or foreign commerce.

         In violation of and punishable by Title 18, United States Code Section 1951(a).

                                               COUNT NINE

        The Grand Jury further charges that:

        On or about December 15, 2018, in the City of St. Louis, within the Eastern District of

Missouri,

                                         JUSTIN McGEE,
  Case: 4:19-cr-00290-AGF Doc. #: 49 Filed: 02/06/20 Page: 5 of 8 PageID #: 93



did obstruct, delay, and affect commerce or the movement of any article and commodity in

commerce or attempt to do so by robbery of King's Beauty Supply, 1330 Aubert Ave., a

commercial establishment engaged in interstate or foreign commerce and in the business of buying

and selling articles and commodities that have been previously transported in interstate or foreign

commerce.

       In violation of and punishable by Title 18, United States Code Section 195l(a).

                                            COUNT TEN

     The Grand Jury further charges that:

     On or about February 4, 2019, in the County of St. Louis, within the Eastern District of

Missouri,

                                       JUSTIN McGEE,

did attempt to obstruct, delay, and affect commerce or the movement of any article and commodity

in commerce or attempt to do so by robbery of Boost Mobile, Northwoods, Missouri, a commercial '·

establishment engaged in interstate or foreign commerce and in the business of buying and selling

articles and commodities that have been previously transported in interstate or foreign commerce.

       In violation of and punishable by Title 18, United States Code Section 1951(a).

                                             COUNT ELEVEN

     The Grand Jury further charges that:

     On or about March 7, 2019, in the City of St. Louis, within the Eastern District of Missouri,

                                        JUSTIN McGEE,

did obstruct, delay, and affect commerce or the movement of any article and commodity in

commerce or attempt to do so by robbery of BP Gas Station, 3140 Olive Street, a commercial
  Case: 4:19-cr-00290-AGF Doc. #: 49 Filed: 02/06/20 Page: 6 of 8 PageID #: 94



establishment engaged in interstate or foreign commerce and in the business of buying and selling

articles and commodities that have been previously transported in interstate or foreign commerce.

       In violation of and punishable byTitle 18, United States Code Section 195l(a).

                                         COUNT TWELVE

     The Grand Jury further charges that:

     On or about March 26, 2019, in the City of St. Louis, within the Eastern District of

Missouri,

                                       JUSTIN McGEE,

did obstruct, delay, and affect commerce or the movement of any article and commodity in

commerce or attempt to do so by robbery of Family Dollar, 4314 N. Grand, a commercial

establishment engaged in interstate or foreign commerce and in the business of buying and selling

articles and commodities that have been previously transported in interstate or foreign commerce.

       In violation of and punishable by Title 18, United States Code Section 195l(a).

                                        COUNT THIRTEEN

     The Grand Jury further charges that:

     On or about March 29, 2019, in the City of St. Louis, within the Eastern District of

Missouri,

                                       JUSTIN McGEE,

did obstruct, delay, and affect commerce or the movement of any article and commodity in

commerce or attempt to do so by robbery of Qdoba, 4049 Lindell Blvd., a commercial

establishment engaged in interstate or foreign commerce.and in the business of buying and selling

articles and commodities that have been previously transported in interstate or foreign commerce.

       In violation of and punishable by Title 18, United States Code Section 1951(a).
  Case: 4:19-cr-00290-AGF Doc. #: 49 Filed: 02/06/20 Page: 7 of 8 PageID #: 95



                                        COUNT FOURTEEN

     The Grand Jury further charges that:

     On or about April 7, 2019, in the City of St. Louis, within the Eastern District of Missouri,

                                       JUSTIN McGEE,

did obstruct, delay, and affect commerce or the movement of any article and commodity in

commerce or attempt to do so by robbery of Dollar Tree, 1300 Aubert, a commercial establishment

engaged in interstate or foreign commerce and in the business of buying and selling articles and

commodities that have been previously transported in interstate or foreign commerce.

       In violation of and punishable by Title 18, United States Code Section 1951(a).



                                                     Respectfully submitted,
  Case: 4:19-cr-00290-AGF Doc. #: 49 Filed: 02/06/20 Page: 8 of 8 PageID #: 96



UNITED STATES OF AMERICA                      )
EASTERN DIVISION                              )
EASTERN DISTRICT OF MISSOURI                  )


     I, Thomas J. Mehan, Assistant United States Attorney for the Eastern District of Missouri,
                '                                                               J

being duly sworn, do say that the foregoing info    ation is true s I verily believe.




                                     THOMAS J. MEHAN, #28958MO
                                     ASSISTANT UNITED STATES ATTORNEY


     Subscribed and sworn to before me this    (o    day of-Tu!:m!.ary 2020.
                                                        /           .........
                                                                                ',
